NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-30191

              Plaintiff - Appellee,                D.C. No. 9:09-cr-00009-DWM

    v.
                                                   MEMORANDUM*
 BRIAN PAUL COSSEY,

              Defendant - Appellant.

                      Appeal from the United States District Court
                              for the District of Montana
                      Donald W. Molloy, District Judge, Presiding

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Brian Paul Cossey appeals from the district court’s judgment and challenges

a special condition of supervised release imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

         Cossey contends that the district court abused its discretion by imposing a

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
condition of supervised release that prohibits him from acquiring, possessing, or

viewing materials that depict “sexually explicit conduct,” as defined in 18 U.S.C.

§ 2256(2)(A), and deemed inappropriate by Cossey’s probation officer and sex

offender treatment provider. We have approved a number of conditions related to

sex offenders. However, consistent with our sister circuits, we recently held that a

condition that extends to non-pornographic materials involving adults deprives a

defendant of more liberty than is reasonably necessary. See United States v.

Gnirke, 775 F.3d 1155, 1165-66 (9th Cir. 2015). We, therefore, vacate the

condition as written and remand for the district court to reimpose the condition

consistent with Gnirke. See id. at 1166.

      VACATED and REMANDED.




                                           2                                 15-30191